Exhibit 10.2

EXECUTION VERSION

ABL INTERCREDITOR AGREEMENT

dated as of

March 28, 2013

among

JPMORGAN CHASE BANK, N.A.,

as ABL Facility Collateral Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Applicable First-Lien Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as First-Lien Collateral Agent,

MOMENTIVE SPECIALTY CHEMICALS INC.

and

The Subsidiaries of Momentive Specialty Chemicals Inc. Named Herein



--------------------------------------------------------------------------------

This ABL INTERCREDITOR AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of March 28,
2013, is among JPMORGAN CHASE BANK, N.A., as administrative agent and collateral
agent for the ABL Facility Secured Parties referred to herein (together with its
successors or co-agents in substantially the same capacity as may from time to
time be appointed, the “ABL Facility Collateral Agent”), WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Applicable First-Lien Agent (as defined herein), acting
on behalf of the First-Lien Secured Parties referred to herein, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as collateral agent for the First-Lien Secured
Parties (together with its successors and co-agents in substantially the same
capacity as may from time to time be appointed, the “First-Lien Collateral
Agent”), MOMENTIVE SPECIALTY CHEMICALS INC., a New Jersey corporation (the “U.S.
Borrower”), the Subsidiaries of the U.S. Borrower party hereto, each Other
First-Priority Lien Obligations Representative and each Other First-Priority
Lien Obligations Collateral Agent from time to time party hereto.

Momentive Specialty Chemicals Holdings LLC, a Delaware limited liability company
(“Holdings”), the U.S. Borrower, Momentive Specialty Chemicals Canada Inc., a
Canadian corporation, as Canadian borrower, Momentive Specialty Chemicals B.V.,
a besloten vennootschap met beperkte aansprakelijkheid under the laws of The
Netherlands, as Dutch borrower, Momentive Specialty Chemicals UK Limited, a
company incorporated under the laws of England and Wales, and Borden Chemical UK
Limited, a company incorporated under the laws of England and Wales, as U.K.
borrowers, the lenders and other parties party thereto from time to time and the
ABL Facility Collateral Agent are party to the Asset-Based Revolving Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement”).

Hexion U.S. Finance Corp., a Delaware corporation (the “Issuer”), the U.S.
Borrower, the U.S. Borrower’s certain other Subsidiaries and Wilmington Trust,
National Association, as trustee for the First-Lien Noteholders (together with
such trustee’s successors or co-agents or co-trustees in substantially the same
capacity as may from time to time be appointed as trustee, the “Trustee”), are
party to the Indenture, dated as of the Issue Date (as supplemented by the First
Supplemental Indenture, dated as of January 31, 2013, the Second Supplemental
Indenture, dated as of the date hereof, and as further amended, restated,
supplemented or otherwise modified from time to time, the “First-Lien Note
Indenture”), pursuant to which 6.625% First-Priority Senior Secured Notes due
2020 (the “First-Lien Notes”) were issued.

The Applicable First-Lien Agent and the Trustee are party to the First-Lien
Intercreditor Agreement, dated the Issue Date, as consented to by the U.S.
Borrower and certain Subsidiaries of the U.S. Borrower (such First-Lien
Intercreditor Agreement, as amended, modified, supplemented, replaced or
restated, in whole or in part, from time to time, the “First-Lien Intercreditor
Agreement”).

This Agreement governs the relationship between the First-Lien Secured Parties
as a group, on the one hand, and the ABL Facility Secured Parties, on the other
hand, with respect to the Collateral shared by the First-Lien Secured Parties
and the ABL Facility Secured Parties (which, for the avoidance of doubt, on the
date hereof, shall be Collateral of the U.S. Borrower and its domestic
Subsidiaries), while the First-Lien Intercreditor Agreement governs



--------------------------------------------------------------------------------

the relationship of the First-Lien Secured Parties among themselves with respect
to the Collateral. In addition, it is understood and agreed that not all of the
Secured Parties may have security interests in all of the Collateral and nothing
in this Agreement is intended to give rights to any Person in any Collateral in
which such Person (or their Representative or Collateral Agent) does not
otherwise have a security interest.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles, Sections and Exhibits of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

(b) As used in this Agreement, the following terms have the meanings specified
below:

“ABL Credit Agreement” has the meaning set forth in the recitals.

“ABL Facility” means (a) the ABL Credit Agreement, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued

 

2



--------------------------------------------------------------------------------

thereunder or altering the maturity thereof (except to the extent any such
refinancing, replacement or restructuring is designated by the U.S. Borrower not
to be included in the definition of “ABL Facility”), and (b) whether or not the
facility referred to in clause (a) remains outstanding, if designated by the
U.S. Borrower to be included in the definition of “ABL Facility” and subject to
the satisfaction of the requirements set forth in Section 6.15, one or more
(i) debt facilities or commercial paper facilities, providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (ii) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(iii) instruments or agreements evidencing any other indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.

“ABL Facility Collateral Agent” has the meaning set forth in the recitals.

“ABL Facility Documents” means the ABL Facility, the ABL Facility Security
Documents and the other “Loan Documents” as defined in the ABL Facility.

“ABL Facility Secured Parties” means the “Secured Parties” as defined in the ABL
Facility.

“ABL Facility Security Agreement” means the Collateral Agreement, dated as of
the date hereof, among the U.S. Borrower, each other pledgor party thereto and
the ABL Facility Collateral Agent, as amended, supplemented or modified from
time to time in accordance with its terms.

“ABL Facility Security Documents” means the ABL Facility Security Agreement, the
ABL Mortgages and any other documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any ABL Obligations.

“ABL Mortgages” means all “Mortgages” as defined in the ABL Facility.

“ABL Obligations” means all “Obligations” (as such term is defined in the ABL
Facility) of the borrowers and other obligors under the ABL Facility, any of the
other ABL Facility Documents or the Ancillary Agreements (as defined in the ABL
Facility), to pay principal, premium, if any, and interest (including any
interest accruing after the commencement of bankruptcy or insolvency
proceedings, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the ABL Facility Documents or such Ancillary Agreements and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the ABL Facility Documents, according to the respective terms
thereof.

“ABL Priority Collateral” means any and all of the following Collateral now
owned or at any time hereafter acquired by the U.S. Borrower or any other
Grantor to the extent a security interest in such Collateral has been or may
hereafter be granted to the ABL Facility Collateral Agent under the ABL Facility
Security Documents: (a) all Accounts; (b) all Inventory;

 

3



--------------------------------------------------------------------------------

(c) to the extent evidencing, governing, securing or otherwise related to the
items referred to in the preceding clauses (a) and (b), all (i) General
Intangibles, (ii) Chattel Paper, (iii) Instruments and (iv) Documents; (d) all
Payment Intangibles (including corporate tax refunds), other than any Payment
Intangibles that represent tax refunds in respect of or otherwise related to
Real Estate Assets, Fixtures or Equipment; (e) all payments received from
Grantors’ credit card clearing houses and processors or otherwise in respect of
all credit card charges for sales of inventory by the Grantors; (f) all
collection accounts, deposit accounts, securities accounts and commodity
accounts and any cash or other assets in any such accounts (other than
separately identified cash proceeds of Notes Priority Collateral in a segregated
account) and securities entitlements and other rights with respect thereto;
(g) to the extent relating to any of the items referred to in the preceding
clauses (a) through (f) constituting ABL Priority Collateral, all Supporting
Obligations and letter-of-credit rights; (h) all books and records related to
the foregoing; and (i) all products and proceeds of any and all of the foregoing
in whatever form received, including proceeds of insurance policies related to
Inventory of any Grantor and business interruption insurance (in each case,
except to the extent constituting proceeds of Notes Priority Collateral). All
capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the New York UCC.

“ABL Priority Possessory Collateral” means ABL Priority Collateral that is
Possessory Collateral.

“Agreement” has the meaning set forth in the recitals.

“Applicable First-Lien Agent” means the “Applicable Authorized Representative”
under and as defined in the First-Lien Intercreditor Agreement. On the date
hereof, Wilmington Trust, National Association is the Applicable First-Lien
Agent. For purposes of this Agreement, the ABL Facility Collateral Agent may
treat Wilmington Trust, National Association as the Applicable First-Lien Agent
until notified in writing by the First-Lien Collateral Agent that another
representative has become the Applicable First-Lien Agent.

“Applicable Junior Collateral Agent” means (a) with respect to the Notes
Priority Collateral, the ABL Facility Collateral Agent, and (b) with respect to
the ABL Priority Collateral, the Applicable First-Lien Agent.

“Applicable Possessory Collateral Agent” means (a) with respect to ABL Priority
Possessory Collateral, the ABL Facility Collateral Agent, and (b) with respect
to Notes Priority Possessory Collateral, the Applicable First-Lien Agent.

“Applicable Senior Collateral Agent” means (a) with respect to the ABL Priority
Collateral, the ABL Facility Collateral Agent, and (b) with respect to the Notes
Priority Collateral, the Applicable First-Lien Agent.

“Bankruptcy Case” has the meaning set forth in Section 2.06(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Class” has the meaning set forth in the definition of Senior Secured
Obligations.

“Collateral” means all assets and properties subject to Liens in favor of any
Secured Party created by any of the ABL Facility Security Documents or the
First-Lien Security Documents, as applicable, to secure the ABL Obligations or
any First-Priority Lien Obligations, as applicable.

“Collateral Agent” means the ABL Facility Collateral Agent, the First-Lien
Collateral Agent, each Other First-Priority Lien Obligations Collateral Agent,
or all of the foregoing, as the context may require.

“Comparable Junior Priority Collateral Document” means, in relation to any
Senior Secured Obligations Collateral subject to any Lien created under any
Senior Secured Obligations Collateral Document, those Junior Secured Obligations
Collateral Documents that create a Lien on the same Collateral, granted by the
same Grantor.

“DIP Financing” has the meaning set forth in Section 2.06(b).

“DIP Financing Liens” has the meaning set forth in Section 2.06(b).

“DIP Lenders” has the meaning set forth in Section 2.06(b).

“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein or in any Junior Lien Intercreditor Agreement with
respect to the reinstatement or continuation of any such Obligations, the
payment in full in cash (except for contingent indemnities and cost and
reimbursement obligations to the extent no claim has been made) of all such
Obligations then outstanding, if any, and, with respect to letters of credit or
letter of credit guaranties outstanding under the agreements or instruments
(collectively, the “Relevant Instruments”) governing such Obligations, delivery
of cash collateral or backstop letters of credit in respect thereof in a manner
consistent with such agreement or instrument, in each case after or concurrently
with the termination of all commitments to extend credit thereunder, and the
termination of all commitments of “secured parties” under the Relevant
Instruments; provided that (i) the Discharge of ABL Obligations shall not be
deemed to have occurred if such payments are made in connection with the
establishment of another ABL Facility (unless in connection with such
replacement all of the ABL Obligations are repaid in full in cash (and the other
conditions set forth in this definition prior to the proviso are satisfied) with
the proceeds of a Qualified Receivables Financing (as defined in the First-Lien
Note Indenture), in which case a Discharge of ABL Obligations shall be deemed to
have occurred) and (ii) the Discharge of First-Priority Lien Obligations shall
not be deemed to have occurred if such payments are made with the proceeds of
other First-Priority Lien Obligations that constitute an exchange or replacement
for or a refinancing of such Obligations or First-Priority Lien Obligations. In
the event any Obligations are modified and such Obligations are paid over time
or otherwise modified, in each case, pursuant to Section 1129 of the Bankruptcy
Code, such Obligations shall be deemed to be discharged when the final payment
is made, in cash, in respect of such indebtedness and any obligations pursuant
to such new or modified indebtedness shall have been satisfied. The term
“Discharged” shall have a corresponding meaning.

 

5



--------------------------------------------------------------------------------

“Event of Default” means an “Event of Default” under and as defined in the ABL
Facility, the Indenture and/or any Other First-Priority Lien Obligations Credit
Documents, as the context may require.

“First-Lien Collateral Agent” has the meaning set forth in the recitals.

“First-Lien Intercreditor Agreement” has the meaning set forth in the recitals.
On the date hereof, the First-Lien Notes are the only outstanding First Lien
Obligations under and as defined in the First-Lien Intercreditor Agreement.

“First-Lien Mortgages” means all mortgages, trust deeds, deeds of trust, deeds
to secure debt, assignments of leases and rents, and other security documents
now existing or to be entered into by and among the U.S. Borrower, the Issuer
and the other Subsidiaries of the U.S. Borrower party thereto and the First-Lien
Collateral Agent that create Liens on real property of any Grantor to secure any
First-Priority Lien Obligations.

“First-Lien Note Documents” means the First-Lien Note Indenture, the First-Lien
Security Agreement, the First-Lien Mortgages and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any First-Lien Note Obligations.

“First-Lien Note Guarantee” means any guarantee of the Obligations of the Issuer
under the First-Lien Note Indenture and the First-Lien Notes by any Person in
accordance with the provisions of the First-Lien Note Indenture.

“First-Lien Note Guarantor” means any Person that incurs a First-Lien Note
Guarantee; provided that, upon the release or discharge of such Person from its
First-Lien Note Guarantee in accordance with the First-Lien Note Indenture, such
Person ceases to be a First-Lien Note Guarantor.

“First-Lien Noteholders” means the holders of the First-Lien Notes.

“First-Lien Note Indenture” has the meaning set forth in the recitals.

“First-Lien Note Obligations” means all “Notes Obligations” (as such term is
defined in the First-Lien Note Indenture) of the Issuer and any other obligor
under the First-Lien Note Indenture or any of the other First-Lien Note
Documents, including any First-Lien Note Guarantor, to pay principal, premium,
if any, and interest (including any interest accruing after the commencement of
bankruptcy or insolvency proceedings regardless of whether allowed or allowable
in such proceeding) when due and payable, and all other amounts due or to become
due under or in connection with the First-Lien Note Documents and the
performance of all other Obligations of the Issuer and the First-Lien Note
Guarantors to the Trustee and the holders of the First-Lien Notes under the
First-Lien Note Documents, according to the respective terms thereof.

 

6



--------------------------------------------------------------------------------

“First-Lien Note Secured Parties” means, at any time, (a) the First-Lien
Noteholders, (b) the Trustee, (c) the beneficiaries of each indemnification
obligation undertaken by any of the U.S. Borrower and its Subsidiaries under any
First-Lien Note Document and (d) the successors and permitted assigns of each of
the foregoing.

“First-Lien Notes” has the meaning set forth in the recitals.

“First-Lien Secured Parties” means (a) the First-Lien Collateral Agent and the
Applicable First-Lien Agent, (b) the First-Lien Note Secured Parties and
(c) each Other First-Priority Lien Obligations Secured Party.

“First-Lien Security Agreement” means the Collateral Agreement, dated as of the
date hereof, by and among the U.S. Borrower, the Issuer, the Subsidiaries of the
U.S. Borrower party thereto and the First-Lien Collateral Agent that creates
Liens on property of any Grantor to secure any First-Priority Lien Obligations.

“First-Lien Security Documents” means the First-Lien Security Agreement, the
First-Lien Note Indenture (in the case of the First-Lien Note Obligations), the
First-Lien Mortgages and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of any Grantor to
secure any First-Priority Lien Obligations.

“First-Priority Lien Obligations” means (a) the First-Lien Note Obligations and
(b) the Other First-Priority Lien Obligations.

“First-Priority Lien Obligations Documents” means (a) the First-Lien Note
Documents and (b) each of the Other First-Priority Lien Obligations Documents.

“First-Priority Lien Obligations Representative” means, collectively, the
Applicable First-Lien Agent, the First-Lien Collateral Agent, the Trustee and
each Other First-Priority Lien Obligations Representative.

“Grantor” means the U.S. Borrower and each domestic Subsidiary of the U.S.
Borrower that shall have granted any Lien in favor of any Collateral Agent on
any of its assets or properties to secure any of the Obligations.

“Holdings” has the meaning set forth in the recitals.

“Indenture” means (a) the First-Lien Note Indenture, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time after the Issue Date,
including any agreement or indenture extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof, and (b) whether or not the Indenture referred to in clause (a) remains
outstanding, if designated by the U.S. Borrower to be included in the definition
of “Indenture”, one or more (i) debt facilities or commercial paper facilities,
providing for revolving credit loans, term loans, receivables financing
(including through the sale of

 

7



--------------------------------------------------------------------------------

receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (ii) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances) or
(iii) instruments or agreements evidencing any other indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.

“Insolvency or Liquidation Proceeding” means (a) any case commenced by or
against the U.S. Borrower or any other Grantor under the Bankruptcy Code, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of the U.S. Borrower or any other
Grantor, any receivership or assignment for the benefit of creditors relating to
the U.S. Borrower or any other Grantor or any similar case or proceeding
relative to the U.S. Borrower or any other Grantor or its creditors, as such, in
each case whether or not voluntary; (b) any liquidation, dissolution,
marshalling of assets or liabilities or other winding up of or relating to the
U.S. Borrower or any other Grantor, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency; or (c) any other proceeding
of any type or nature in which substantially all claims of creditors of the U.S.
Borrower or any other Grantor are determined and any payment or distribution is
or may be made on account of such claims.

“Intercreditor Agent” has the meaning set forth in Section 6.16.

“Issue Date” means March 14, 2012.

“Issuer” has the meaning set forth in the recitals.

“Joinder Agreement” means an agreement in form and substance substantially
similar to Exhibit A or Exhibit B hereto, as applicable, pursuant to which any
Other First-Priority Lien Obligations Secured Parties or any other ABL Facility
Secured Parties, as applicable, either directly or through their respective
Other First-Priority Lien Obligations Representative and/or Other First-Priority
Lien Obligations Collateral Agent or collateral agent for the new ABL
Obligations, as applicable, become a party hereto in accordance with
Section 6.15 hereof.

“Junior Claims” means (a) with respect to the ABL Priority Collateral, the
First-Priority Lien Obligations secured by such Collateral, and (b) with respect
to the Notes Priority Collateral, the ABL Obligations secured by such
Collateral.

“Junior Collateral Agent” means (a) with respect to the Notes Priority
Collateral, the ABL Facility Collateral Agent, and (b) with respect to the ABL
Priority Collateral, the Senior First-Priority Collateral Agent.

“Junior Lien Intercreditor Agreements” means (a) the Intercreditor Agreement,
dated as of January 29, 2010, among JPMorgan Chase Bank, N.A., as intercreditor
agent and as senior-priority agent for the senior lender claims under the ABL
Facility, Wilmington Trust, National Association, as senior-priority agent for
the senior lender claims under the First-Lien Note Indenture, Wilmington Trust,
National Association (as successor by merger to Wilmington Trust FSB), as
trustee and collateral agent, Holdings, the U.S. Borrower and the Subsidiaries
of

 

8



--------------------------------------------------------------------------------

the U.S. Borrower party thereto, as amended, supplemented, restated or otherwise
modified from time to time before or after the date hereof, (b) the Amended and
Restated Intercreditor Agreement, dated as of January 31, 2013, among JPMorgan
Chase Bank, N.A., as intercreditor agent and as senior-priority agent for the
senior lender claims under the ABL Facility, Wilmington Trust, National
Association (as successor by merger to Wilmington Trust FSB), as senior-priority
agent for the holders of the notes issued under the 1.5 Lien Indenture (as
defined therein), Wilmington Trust, National Association, as senior-priority
agent for the holders of the notes issued under the First-Lien Note Indenture,
Wilmington Trust Company, as trustee and collateral agent, Holdings, the U.S.
Borrower and the Subsidiaries of the U.S. Borrower party thereto, as amended,
supplemented, restated or otherwise modified from time to time before or after
the date hereof, and (c) any other intercreditor agreements governing any junior
priority liens on the Collateral (junior to both the ABL Obligations and the
First-Priority Lien Obligations) that is incurred after the Issue Date in
compliance with the ABL Facility and any First-Priority Lien Obligations Credit
Documents.

“Junior Representative” means (a) with respect to the Notes Priority Collateral,
the ABL Facility Collateral Agent, and (b) with respect to the ABL Priority
Collateral, each First-Priority Lien Obligations Representative.

“Junior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are both secured by the ABL Priority Collateral),
the First-Priority Lien Obligations, and (b) with respect to the First-Priority
Lien Obligations (to the extent such Obligations are both secured by the Notes
Priority Collateral), the ABL Obligations.

“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Junior Claims.

“Junior Secured Obligations Collateral Documents” means (a) with respect to the
First-Priority Lien Obligations, the ABL Facility Security Documents, and
(b) with respect to the ABL Obligations, the First-Lien Security Documents.

“Junior Secured Obligations Secured Parties” means (a) with respect to the Notes
Priority Collateral, the ABL Facility Secured Parties, and (b) with respect to
the ABL Priority Collateral, the First-Lien Secured Parties.

“Lien” has the meaning set forth in the ABL Facility.

“Memorandum” has the meaning set forth in Section 2.02(c).

“Mortgages” means the ABL Mortgages and the First-Lien Mortgages.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes Priority Collateral” means any and all of the following Collateral now
owned or at any time hereafter acquired by the U.S. Borrower or any other
Grantor to the extent a security interest in such Collateral has been or may
hereafter be granted to the First-Lien Secured Parties under the First-Lien
Security Documents: (a) all Real Estate Assets, Fixtures and

 

9



--------------------------------------------------------------------------------

Equipment; (b) all intellectual property; (c) all equity interests in each
Grantor’s subsidiaries (limited to 65% of the voting interests of the Grantors’
foreign subsidiaries); (d) all General Intangibles, Chattel Paper, Instruments
and Documents (other than General Intangibles, Chattel Paper, Instruments and
Documents that are ABL Priority Collateral); (e) all Payment Intangibles that
represent tax refunds in respect of or otherwise relate to Real Estate Assets,
Fixtures or Equipment; (f) all intercompany indebtedness of the U.S. Borrower
and its subsidiaries; (g) all permits and licenses related to any of the
foregoing (including any permits or licenses related to the ownership or
operation of Real Estate Assets, Fixtures or Equipment of any Grantor); (h) all
proceeds of insurance policies (excluding any such proceeds that relate to ABL
Priority Collateral); (i) all books and records related to the foregoing and not
relating to ABL Priority Collateral; (j) all products and proceeds of any and
all of the foregoing (other than any such proceeds that are ABL Priority
Collateral); and (k) all other Collateral not constituting ABL Priority
Collateral. All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the New York
UCC.

“Notes Priority Possessory Collateral” means Notes Priority Collateral that is
Possessory Collateral.

“Obligations” means the ABL Obligations and the First-Priority Lien Obligations.

“Other First-Priority Lien Obligations” means (i) all “Obligations” as defined
in the First-Lien Security Agreement (other than the First-Lien Note
Obligations) and (ii) any other Obligations of the Issuer and the First-Lien
Note Guarantors (other than the First-Lien Note Obligations and the ABL
Obligations) that are equally and ratably secured with the First-Lien Note
Obligations and are designated by the U.S. Borrower as “Other First-Priority
Lien Obligations”; provided that, with respect to this clause (ii), the
requirements set forth in Section 6.15 shall have been satisfied.

“Other First-Priority Lien Obligations Collateral Agent” means, with respect to
any Series of Other First-Priority Lien Obligations, the Person elected,
designated or appointed as the collateral agent of such Series by or on behalf
of the holders of such Series of Other First-Priority Lien Obligations and its
respective successors in substantially the same capacity as may from time to
time be appointed (which, with respect to any Other First-Priority Lien
Obligations that are secured under the First-Lien Security Documents, shall be
the First-Lien Collateral Agent).

“Other First-Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (c) instruments or agreements
evidencing any other indebtedness, in each case to the extent that (i) the
obligations in respect thereof constitute Other First-Priority Lien Obligations
and (ii) if applicable, the Representative with respect thereto has become a
party hereto in accordance with Section 6.15 hereof.

 

10



--------------------------------------------------------------------------------

“Other First-Priority Lien Obligations Documents” means each Other
First-Priority Lien Obligations Credit Document and each First-Lien Security
Document related thereto.

“Other First-Priority Lien Obligations Representative” means, with respect to
any Series of Other First-Priority Lien Obligations or any separate facility
within such Series, the Person elected, designated or appointed as the
administrative agent, trustee or other authorized representative of such Series
or such separate facility within such Series by or on behalf of the holders of
such Series of Other First-Priority Lien Obligations or such separate facility
within such Series, and its respective successors in substantially the same
capacity as may from time to time be appointed.

“Other First-Priority Lien Obligations Secured Parties” means (i) the “Secured
Parties” as defined in the First-Lien Security Agreement (other than the
First-Lien Note Secured Parties) and (ii) any other holders of any Other
First-Priority Lien Obligations who have, directly or through their respective
Other First-Priority Lien Obligations Representative and/or Other First-Priority
Lien Obligations Collateral Agent, become party to and bound by this Agreement
pursuant to a Joinder Agreement in accordance with the provisions of
Section 6.15 hereof.

“Permitted Remedies” means, with respect to any Junior Secured Obligations:

(i) filing a claim or statement of interest with respect to such Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

(ii) taking any action (not adverse to the Liens securing Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Senior
Collateral Agent or any of the Senior Secured Obligations Secured Parties to
exercise rights, powers and/or remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any of the
Collateral;

(iii) filing any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Secured Obligations Secured Parties, including any claims secured by the Junior
Secured Obligations Collateral, in each case in accordance with the terms of
this Agreement;

(iv) filing any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the bankruptcy laws of any applicable jurisdiction);
and

(v) voting on any Plan of Reorganization, filing any proof of claim, making
other filings and making any arguments, obligations and motions (including in
support of or opposition to, as applicable, the confirmation or approval of any
Plan of Reorganization) that are, in each case, in accordance with the terms of
this Agreement.

 

11



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition or other type of plan of arrangement proposed in or in
connection with any Insolvency or Liquidation Proceeding.

“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the ABL Facility Security Documents or the First-Lien Security
Documents. All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the New York
UCC.

“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) of same.

“Proceeds” has the meaning set forth in Section 2.01.

“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof); provided that any of the foregoing that increases the principal amount
of Senior Claims with respect to any Collateral shall be effective for purposes
hereof only if such increase does not contravene the documents pursuant to which
any Junior Claims with respect to such Collateral have been incurred.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.

“Representative” means (a) in the case of any ABL Obligations, the ABL Facility
Collateral Agent, and (b) in the case of any First-Priority Lien Obligations,
the First-Priority Lien Obligations Representative with respect thereto.

“Second Priority Collateral Agreements” means (a) the Collateral Agreement,
dated as of January 29, 2010, among the U.S. Borrower, certain of its
Subsidiaries and Wilmington Trust, National Association (as successor by merger
to Wilmington Trust FSB), as collateral agent, and (b) the Collateral Agreement,
dated as of November 3, 2006, among the U.S. Borrower, certain of its
Subsidiaries and Wilmington Trust Company, as collateral agent, in each case as
amended, restated, supplemented or otherwise modified from time to time.

 

12



--------------------------------------------------------------------------------

“Secured Parties” means (a) the ABL Facility Secured Parties, (b) the First-Lien
Note Secured Parties and (c) each Other First-Priority Lien Obligations Secured
Party.

“Senior Claims” means (a) with respect to the ABL Priority Collateral, the ABL
Obligations secured by such Collateral, and (b) with respect to the Notes
Priority Collateral, the First-Priority Lien Obligations secured by such
Collateral.

“Senior Collateral Agent” means (a) with respect to the Notes Priority
Collateral, the Senior First-Priority Collateral Agent, and (b) with respect to
the ABL Priority Collateral, the ABL Facility Collateral Agent.

“Senior First-Priority Collateral Agent” means the First-Lien Collateral Agent
and each Other First-Priority Lien Obligations Collateral Agent.

“Senior Representative” means (a) with respect to the Notes Priority Collateral,
the First-Lien Collateral Agent and each Other First-Priority Lien Obligations
Representative, and (b) with respect to the ABL Priority Collateral, the ABL
Facility Collateral Agent.

“Senior Secured Obligations” means (a) with respect to the ABL Obligations (to
the extent such Obligations are both secured by the Notes Priority Collateral),
the First-Priority Lien Obligations, and (b) with respect to the First-Priority
Lien Obligations (to the extent such Obligations are both secured by the ABL
Priority Collateral), the ABL Obligations; the First-Priority Lien Obligations
shall, collectively, constitute one “Class” of Senior Secured Obligations and
the ABL Obligations shall constitute a separate “Class” of Senior Secured
Obligations.

“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Senior Claims.

“Senior Secured Obligations Collateral Documents” means (a) with respect to the
First-Priority Lien Obligations, the First-Lien Security Documents, and (b) with
respect to the ABL Obligations, the ABL Facility Security Documents.

“Senior Secured Obligations Secured Parties” means (a) with respect to the Notes
Priority Collateral, the First-Lien Secured Parties, and (b) with respect to the
ABL Priority Collateral, the ABL Facility Secured Parties.

“Series” means (a) the First-Lien Note Obligations and each series of Other
First-Priority Lien Obligations, each of which shall constitute a separate
Series of the Class of Senior Secured Obligations constituting First-Priority
Lien Obligations, except that to the extent that the First-Lien Note Obligations
and/or any one or more series of such Other First-Priority Lien Obligations
(i) are secured by identical Collateral held by a common collateral agent and
(ii) have their security interests documented by a single set of security
documents, such First-Lien Note Obligations and/or each such series of Other
First-Priority Lien Obligations shall collectively constitute a single Series;
and (b) the ABL Obligations, which shall constitute the sole Series of the Class
of Senior Secured Obligations constituting ABL Obligations. With respect to the
First-Lien Secured Parties, the First-Lien Secured Parties with respect to each
Series of First-Priority Lien Obligations shall constitute a separate Series of
First-Lien Secured Parties.

 

13



--------------------------------------------------------------------------------

“Subsidiary” means any “Subsidiary” of the U.S. Borrower as defined in the
Indenture.

“Trustee” has the meaning set forth in the recitals.

“U.S. Borrower” has the meaning set forth in the recitals.

ARTICLE II

Priorities and Agreements with Respect to Collateral

SECTION 2.01 Priority of Claims. (a) Anything contained herein or in any of the
ABL Facility Documents or the First-Priority Lien Obligations Documents to the
contrary notwithstanding, if an Event of Default has occurred and is continuing,
and any Collateral Agent is taking action to enforce rights in respect of any
Collateral (whether in an Insolvency or Liquidation Proceeding or otherwise), or
any distribution is made in respect of any Collateral in any Insolvency or
Liquidation Proceeding with respect to any Grantor, the Proceeds (subject, in
the case of any such distribution, to Section 2.06 hereof) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”) shall be applied
as follows:

 

  (i) In the case of Notes Priority Collateral,

FIRST, to the Applicable First-Lien Agent for distribution in accordance with
the First-Lien Intercreditor Agreement and the First-Lien Security Documents,
until payment in full of any First-Priority Lien Obligations secured by such
Notes Priority Collateral, and

SECOND, to the payment in full of the ABL Obligations in accordance with
Section 4.02 of the ABL Facility Security Agreement.

If any ABL Obligations remain outstanding after the Discharge of the
First-Priority Lien Obligations, all proceeds of the Notes Priority Collateral
will be applied to the repayment of any outstanding ABL Obligations.

 

  (ii) In the case of ABL Priority Collateral,

FIRST, to the payment in full of the ABL Obligations in accordance with
Section 4.02 of the ABL Facility Security Agreement, and

SECOND, to the Applicable First-Lien Agent for distribution in accordance with
the First-Lien Intercreditor Agreement and the First-Lien Security Documents.

 

14



--------------------------------------------------------------------------------

If any First-Priority Lien Obligations remain outstanding after the Discharge of
the ABL Obligations, all proceeds of the ABL Priority Collateral will be applied
to the repayment of any outstanding First-Priority Lien Obligations.

(b) It is acknowledged that (i) the aggregate amount of any Senior Secured
Obligations may, subject to the limitations set forth in the ABL Facility, the
Indenture and any Other First-Priority Lien Obligations Credit Documents, be
Refinanced from time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the ABL Facility Secured Parties and the First-Lien Secured Parties, and
(ii) a portion of the Senior Secured Obligations consists or may consist of
indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed. The priorities provided for herein shall not be altered
or otherwise affected by any Refinancing of either the Junior Secured
Obligations (or any part thereof) or the Senior Secured Obligations (or any part
thereof), by the release of any Collateral or of any guarantees for any Junior
Secured Obligations or Senior Secured Obligations or by any action that any
Representative or Secured Party may take or fail to take in respect of any
Collateral.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing the First-Priority Lien Obligations granted
on the Collateral or of any Liens securing the ABL Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, or any other applicable law or the ABL Facility Documents or
the First-Priority Lien Obligations Documents, or any defect or deficiencies in
or failure to perfect any such Liens or any other circumstance whatsoever:

 

  (i) (1) the Liens on the Notes Priority Collateral securing the First-Priority
Lien Obligations will rank senior to any Liens on such Notes Priority Collateral
securing the ABL Obligations, and (2) the Liens on the ABL Priority Collateral
securing the ABL Obligations will rank senior to any Liens on such ABL Priority
Collateral securing the First-Priority Lien Obligations, and

 

  (ii) The First-Lien Collateral Agent, on behalf of itself and the First-Lien
Note Secured Parties, and each Other First-Priority Lien Obligations Collateral
Agent, on behalf of itself and the applicable Other First-Priority Lien
Obligations Secured Parties, each hereby agrees that the Liens of each such
Collateral Agent shall be of equal priority; provided, however, that the
foregoing shall not be construed to alter the relative rights or priorities of
the various Series of First-Priority Lien Obligations against each other Series
of First-Priority Lien Obligations, which rights and priorities shall be
governed by the First-Priority Lien Obligations Documents and the First-Lien
Intercreditor Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 2.02 Actions With Respect to Collateral; Prohibition on Contesting
Liens.

(a) Until the Discharge of all of the Senior Secured Obligations of a particular
Class, (i) only the Applicable Senior Collateral Agent shall act or refrain from
acting with respect to the Senior Secured Obligations Collateral of such Class
and then only on the instructions of the applicable Senior Representative
(which, in the case of the Notes Priority Collateral, shall be the Applicable
First-Lien Agent), (ii) no Collateral Agent shall follow any instructions with
respect to such Senior Secured Obligations Collateral from any Junior
Representative or from any Junior Secured Obligations Secured Parties, and
(iii) each Junior Representative and the Junior Secured Obligations Secured
Parties shall not, and shall not instruct any Collateral Agent to, commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Junior Secured
Obligations Collateral, whether under any ABL Facility Security Document or any
First-Lien Security Document, as applicable, applicable law or otherwise, it
being agreed that (A) only the Applicable Senior Collateral Agent, acting in
accordance with the ABL Facility Security Documents or the First-Lien Security
Documents, as applicable, shall be entitled to take any such actions or exercise
any such remedies, or to cause any Collateral Agent to do so and
(B) notwithstanding the foregoing, each Junior Representative may take Permitted
Remedies. Each Senior Collateral Agent may deal with the Senior Secured
Obligations Collateral as if they had a senior Lien on such Collateral; provided
that, with respect to the Applicable First-Lien Agent and each Senior
First-Priority Collateral Agent, the provisions of the First-Lien Intercreditor
Agreement shall also be complied with. No Junior Collateral Agent, Junior
Representative or Junior Secured Obligations Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by any Senior
Collateral Agent, Senior Representative or Senior Secured Obligations Secured
Party or any other exercise by such Senior Collateral Agent, Senior
Representative or Senior Secured Obligations Secured Party of any rights and
remedies relating to the Senior Secured Obligations Collateral.

(b) Each of the Applicable First-Lien Agent and the other First-Lien Secured
Parties agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the ABL Facility Secured
Parties in all or any part of the Collateral or the provisions of this
Agreement, and the ABL Facility Collateral Agent and each of the ABL Facility
Secured Parties each agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the First-Lien Secured
Parties in all or any part of the Collateral or the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any of the ABL Facility Collateral Agent, the other ABL
Facility Secured Parties, the Applicable First-Lien Agent or the other
First-Lien Secured Parties to enforce this Agreement.

(c) The parties hereto agree to execute, acknowledge and deliver a Memorandum of
Intercreditor Agreement (“Memorandum”), together with such other

 

16



--------------------------------------------------------------------------------

documents in furtherance hereof or thereof, in each case, in proper form for
recording in connection with any Mortgages and in form and substance reasonably
satisfactory to the First-Lien Collateral Agent and the ABL Facility Collateral
Agent, in those jurisdictions where such recording is reasonably recommended or
requested by local real estate counsel and/or the title insurance company, or as
otherwise deemed reasonably necessary or proper by the parties hereto.

SECTION 2.03 No Duties of Senior Representative; Provision of Notice

(a) Each Junior Secured Obligations Secured Party acknowledges and agrees that
none of the Senior Collateral Agents, the Senior Representative nor any other
Senior Secured Obligations Secured Party shall have any duties or other
obligations to such Junior Secured Obligations Secured Party with respect to any
Senior Secured Obligations Collateral, other than to transfer to the Applicable
Junior Collateral Agent any proceeds of any such Senior Secured Obligations
Collateral remaining in its possession following any sale, transfer or other
disposition of such Collateral (in each case, unless the Junior Secured
Obligations have been Discharged prior to or concurrently with such sale,
transfer, disposition, payment or satisfaction) and the Discharge of the Senior
Secured Obligations secured thereby, or if a Senior Collateral Agent shall be in
possession of all or any part of such Collateral after such payment and
satisfaction in full and termination, such Collateral or any part thereof
remaining, in each case without representation or warranty on the part of any
Senior Collateral Agent, the Senior Representative or any Senior Secured
Obligations Secured Party. In furtherance of the foregoing, each Junior Secured
Obligations Secured Party acknowledges and agrees that, until the Senior Secured
Obligations secured by any Collateral shall have been Discharged, the Applicable
Senior Collateral Agent shall be entitled, for the benefit of the holders of
such Senior Secured Obligations, to sell, transfer or otherwise dispose of or
deal with such Senior Secured Obligations Collateral as provided herein and in
the ABL Facility Documents and any First-Priority Lien Obligations Documents, as
applicable, without regard to any Junior Claims or any rights to which the
holders of the Junior Secured Obligations would otherwise be entitled as a
result of such Junior Claims. Without limiting the foregoing, each Junior
Secured Obligations Secured Party agrees that none of the Senior Collateral
Agents, the Senior Representatives nor any other Senior Secured Obligations
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Senior Secured Obligations Collateral (or any other collateral
securing the Senior Secured Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Collateral (or any other collateral
securing the Senior Secured Obligations), in any manner that would maximize the
return to the Junior Secured Obligations Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Junior Secured
Obligations Secured Parties from such realization, sale, disposition or
liquidation. Each of the Junior Secured Obligations Secured Parties waives any
claim such Junior Secured Obligations Secured Party may now or hereafter have
against any Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party (or their representatives) arising out
of (i) any actions which any Senior Collateral Agent, any Senior Representative
or the Senior Secured Obligations Secured Parties take or omit to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Senior Secured Obligations from any account debtor, guarantor or any other
party) in accordance with the ABL

 

17



--------------------------------------------------------------------------------

Facility Documents and the First-Priority Lien Obligations Documents or any
other agreement related thereto or to the collection of the Senior Secured
Obligations or the valuation, use, protection or release of any security for the
Senior Secured Obligations, (ii) any election by any Applicable Senior
Collateral Agent, any Senior Representative or any Senior Secured Obligations
Secured Parties, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.06, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code by, the
U.S. Borrower or any of its subsidiaries, as debtor-in-possession.

(b) The First-Lien Collateral Agent shall, after obtaining actual knowledge that
it is no longer authorized by the Applicable First-Lien Agent to act as the
First-Lien Collateral Agent hereunder, notify the U.S. Borrower, the Other
First-Priority Lien Obligations Representatives and the ABL Facility Collateral
Agent of the same. Necessary amendments to this Agreement shall be made to
reflect this Section 2.03(b).

SECTION 2.04 No Interference; Payment Over; Reinstatement.

(a) Each Junior Secured Obligations Secured Party, each Junior Representative
and each Junior Collateral Agent agrees that (i) it will not take or cause to be
taken any action the purpose or effect of which is, or could be, to make any
Junior Claim pari passu with, or to give such Junior Secured Obligations Secured
Party any preference or priority relative to, any Senior Claim with respect to
the Senior Secured Obligations Collateral or any part thereof, (ii) it will not
challenge or question in any proceeding the validity or enforceability of any
ABL Facility Security Document or First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under the ABL Facility Security
Documents or the First-Lien Security Documents, or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (iii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Parties or any Senior Representative acting on their behalf, (iv) it shall have
no right to (A) direct the Applicable Senior Collateral Agent, any Senior
Representative or any holder of Senior Secured Obligations to exercise any
right, remedy or power with respect to any Senior Secured Obligations Collateral
or (B) consent to the exercise by the Applicable Senior Collateral Agent, any
Senior Representative or any other Senior Secured Obligations Secured Party of
any right, remedy or power with respect to any Senior Secured Obligations
Collateral, (v) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Applicable
Senior Collateral Agent, any Senior Representative or other Senior Secured
Obligations Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and none of the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party shall be liable for, any action taken
or omitted to be taken by such Senior Collateral Agent, such Senior
Representative or other Senior Secured Obligations Secured Party with respect to
any Senior Secured Obligations Collateral, (vi) it will not seek, and hereby
waives any right, to have any Senior Secured Obligations Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vii) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the

 

18



--------------------------------------------------------------------------------

enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the ABL
Facility Collateral Agent, the other ABL Facility Secured Parties, the
Applicable First-Lien Agent or the other First-Lien Secured Parties to enforce
this Agreement.

(b) Each Junior Collateral Agent, each Junior Representative and each Junior
Secured Obligations Secured Party hereby agrees that, if it shall obtain
possession of any Senior Secured Obligations Collateral or shall realize any
proceeds or payment in respect of any such Collateral, pursuant to any ABL
Facility Security Document or First-Lien Security Document or by the exercise of
any rights available to it under applicable law or in any bankruptcy, insolvency
or similar proceeding or through any other exercise of remedies, at any time
prior to the Discharge of the Senior Secured Obligations, then it shall hold
such Collateral, proceeds or payment in trust for the Senior Secured Obligations
Secured Parties and transfer such Collateral, proceeds or payment, as the case
may be, to the Applicable Senior Collateral Agent reasonably promptly after
obtaining actual knowledge, or notice from the Applicable Senior Collateral
Agent, that it is in possession of such Collateral, proceeds or payment. Each
Junior Secured Obligations Secured Party agrees that if, at any time, it
receives notice or obtains actual knowledge that all or part of any payment with
respect to any Senior Secured Obligations previously made shall be rescinded for
any reason whatsoever, such Junior Secured Obligations Secured Party shall
promptly pay over to the Applicable Senior Collateral Agent any payment received
by it and then in its possession or under its control in respect of any Senior
Secured Obligations Collateral and shall promptly turn over any Senior Secured
Obligations Collateral then held by it over to the Applicable Senior Collateral
Agent, and the provisions set forth in this Agreement shall be reinstated as if
such payment had not been made, until the payment and satisfaction in full of
the Senior Secured Obligations.

(c) Prior to the Discharge of Senior Secured Obligations, if any Junior Secured
Obligations Secured Party holds any Lien on any assets of the U.S. Borrower or
any other Grantor securing any Junior Claims that are intended to secure the
Senior Claims pursuant to the Senior Secured Obligations Collateral Documents
but are not already subject to a senior Lien in respect of such Senior Claims,
such Junior Secured Obligations Secured Party upon demand by any Senior Secured
Obligations Secured Party will assign such Lien to the Senior Collateral Agent
as the case may be as security for such Senior Claims (in which case the Junior
Secured Obligations Secured Parties may retain a junior lien on such assets
subject to the terms hereof).

SECTION 2.05 Automatic Release of Junior Liens.

(a) Each First-Priority Lien Obligations Representative and each other
First-Lien Secured Party agrees that, in the event of a sale, transfer or other
disposition of any ABL Priority Collateral in connection with the foreclosure
upon or other exercise of rights and remedies with respect to such ABL Priority
Collateral that results in the release by the ABL Facility Collateral Agent of
the Lien held by the ABL Facility Collateral Agent on such ABL Priority
Collateral (regardless of whether or not an Event of Default has occurred and is
continuing under the First-Priority Lien Obligations Documents at the time of
such sale, transfer or other disposition), the Lien held by the Applicable
First-Lien Agent on such ABL Priority Collateral shall be automatically
released; provided that, notwithstanding the foregoing, all

 

19



--------------------------------------------------------------------------------

holders of the First-Priority Lien Obligations shall be entitled to any proceeds
of a sale, transfer or other disposition under this clause (a) that remain after
Discharge of the ABL Obligations, and the Liens on such remaining proceeds
securing the First-Priority Lien Obligations shall not be automatically released
pursuant to this Section 2.05(a).

(b) The ABL Facility Collateral Agent and each other ABL Facility Secured Party
agrees that, in the event of a sale, transfer or other disposition of any Notes
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such Notes Priority Collateral that results
in the release by the Applicable First-Lien Agent of the Lien held by the
Applicable First-Lien Agent on such Notes Priority Collateral (regardless of
whether or not an Event of Default has occurred and is continuing under the ABL
Facility Documents at the time of such sale, transfer or other disposition), the
Lien held by the ABL Facility Collateral Agent on such Notes Priority Collateral
shall be automatically released; provided that, notwithstanding the foregoing,
all holders of the ABL Obligations shall be entitled to any proceeds of a sale,
transfer or other disposition under this clause (a) that remain after Discharge
of all First-Priority Lien Obligations, and the Liens on such remaining proceeds
securing the ABL Obligations shall not be automatically released pursuant to
this Section 2.05(b).

(c) Each Junior Representative and each Junior Collateral Agent agrees to
execute and deliver (at the sole cost and expense of the applicable Grantors)
all such authorizations and other instruments as shall reasonably be requested
by the applicable Senior Representative or the Applicable Senior Collateral
Agent to evidence and confirm any release of Junior Collateral provided for in
this Section.

(d) If at any time any Grantor or the holder of any Senior Secured Obligations
delivers notice to each Junior Collateral Agent that any specified Senior
Secured Obligations Collateral (including all or substantially all of the equity
interests of a Grantor or any of its Subsidiaries) is sold, transferred or
otherwise disposed of (i) by the owner of such Collateral in a transaction
permitted under the First-Priority Lien Obligations Documents and the ABL
Facility Documents, or (ii) during the existence of any Event of Default under
the ABL Facility, the Indenture or any Other First-Priority Lien Obligations
Credit Document, as applicable, to the extent the Applicable Senior Collateral
Agent has consented to such sale, transfer or disposition, then the Liens in
favor of the Junior Secured Obligations Secured Parties upon such Collateral
will automatically be released and discharged as and when, but only to the
extent, such Liens on such Senior Secured Obligations Collateral are released
and discharged. Upon delivery to each Junior Collateral Agent of a notice from
the Applicable Senior Collateral Agent stating that any release of Liens
securing or supporting the Senior Secured Obligations has become effective (or
shall become effective upon each Junior Collateral Agent’s release), each Junior
Collateral Agent will promptly execute and deliver such instruments, releases,
terminations statements or other documents confirming such release on customary
terms. In the case of the sale of all or substantially all of the equity
interests of a Grantor or any of its Subsidiaries, the guarantee in favor of the
Junior Secured Obligations Secured Parties, if any, made by such Grantor or
Subsidiary will automatically be released and discharged as and when, but only
to the extent, the guarantee by such Grantor or Subsidiary of Senior Secured
Obligations is released and discharged.

 

20



--------------------------------------------------------------------------------

SECTION 2.06 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the U.S. Borrower or any of its subsidiaries.

(b) If the U.S. Borrower or any of its subsidiaries shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code or under any other similar
law:

 

  (i)

if the ABL Facility Collateral Agent desires to permit any Grantor to become
subject to a Bankruptcy Case, as debtor(s)-in-possession, and move for the
approval of financing (“DIP Financing”) secured by a Lien on the ABL Priority
Collateral, to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or the use of cash collateral under
Section 363 of the Bankruptcy Code, then the Applicable First-Lien Agent and the
First-Lien Secured Parties hereby agree not to object to any such financing or
to the Liens on the ABL Priority Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral that constitutes ABL Priority
Collateral, unless the ABL Facility Collateral Agent shall then oppose or object
to such DIP Financing or such DIP Financing Liens or use of cash collateral that
constitutes ABL Priority Collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such ABL Priority Collateral for
the benefit of the ABL Facility Secured Parties, each First-Lien Secured Party
will subordinate its Liens with respect to such ABL Priority Collateral on the
same terms as the Liens of the ABL Facility Secured Parties (other than any
Liens of any ABL Facility Secured Party constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such ABL Priority Collateral granted to secure
the ABL Obligations of the ABL Facility Secured Parties, each First-Lien Secured
Party will confirm the priorities with respect to such ABL Priority Collateral
as set forth herein), in each case so long as (A) the First-Lien Secured Parties
retain the benefit of their Liens on all such ABL Priority Collateral pledged to
the DIP Lenders, including proceeds thereof arising after the commencement of
such proceeding (other than any Liens constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First-Lien
Secured Parties are granted Liens on any additional collateral pledged to any
ABL Facility Secured Party as adequate protection or otherwise in connection
with such DIP Financing or use of cash collateral, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the ABL Obligations,
such amount is applied pursuant to Section 2.01(a) of this Agreement, and (D) if
any ABL Facility Secured Parties are granted adequate protection, including in
the form of periodic payments, in connection with such DIP Financing or use

 

21



--------------------------------------------------------------------------------

  of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the First-Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral that shall not constitute
ABL Priority Collateral; and provided further that the First-Lien Secured
Parties receiving adequate protection shall not object to any other First-Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First-Lien Secured Parties in connection with a DIP
Financing or use of cash collateral; and

 

  (ii)

if the Applicable First-Lien Agent desires to permit any Grantor to become
subject to a Bankruptcy Case, as debtor(s)-in-possession, and move for the
approval of a DIP Financing secured by a Lien on Notes Priority Collateral, to
be provided by DIP Lenders under Section 364 of the Bankruptcy Code or the use
of cash collateral under Section 363 of the Bankruptcy Code, then the ABL
Facility Collateral Agent and the ABL Facility Secured Parties hereby agree not
to object to any such financing or to the DIP Financing Liens or to any use of
cash collateral that constitutes Notes Priority Collateral, unless the
Applicable First-Lien Agent shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral that constitutes Notes
Priority Collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Notes Priority Collateral for the benefit of the
First-Lien Secured Parties, each ABL Facility Secured Party will subordinate its
Liens with respect to such Notes Priority Collateral on the same terms as the
Liens of the First-Lien Secured Parties (other than any Liens of any ABL
Facility Secured Party constituting DIP Financing Liens) are subordinated
thereto, and (ii) to the extent that such DIP Financing Liens rank pari passu
with the Liens on any such Notes Priority Collateral granted to secure the
First-Priority Lien Obligations of the First-Lien Secured Parties, each ABL
Facility Secured Party will confirm the priorities with respect to such Notes
Priority Collateral as set forth herein), in each case so long as (A) the ABL
Facility Secured Parties retain the benefit of their Liens on all such Notes
Priority Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case, (B) the ABL Facility Secured Parties are granted Liens on any
additional collateral pledged to any First-Lien Secured Party as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the First-Priority Lien Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement, and (D) if any First-Lien
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that the ABL

 

22



--------------------------------------------------------------------------------

  Facility Secured Parties shall have a right to object to the grant of a Lien
to secure the DIP Financing over any Collateral that shall not constitute Notes
Priority Collateral; and provided further that the ABL Facility Secured Parties
receiving adequate protection shall not object to any other ABL Facility Secured
Party receiving adequate protection comparable to any adequate protection
granted to such ABL Facility Secured Parties in connection with a DIP Financing
or use of cash collateral.

(c) The Applicable Junior Collateral Agent and each Junior Secured Obligations
Secured Party agrees that it will not object to and will not otherwise contest:
(i) any motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of the Senior Secured Obligations made by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party; (ii) any lawful exercise by any holder of Senior Claims of the right to
credit bid Senior Claims in any sale in foreclosure of Collateral that is Senior
Secured Obligations Collateral with respect to such Senior Claims; (iii) any
other request for judicial relief made in any court by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party relating to the
lawful enforcement of any Lien on the Senior Secured Obligations Collateral;
(iv) any sale or other disposition of any Senior Secured Obligations Collateral
(or any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Senior Secured Obligations Secured
Parties of any Series shall have consented to such sale or disposition of such
Senior Secured Obligations Collateral; or (v) any order relating to a sale of
assets of the U.S. Borrower or any of its subsidiaries for which the Applicable
Senior Collateral Agent has consented which provides that, to the extent the
sale is to be free and clear of Liens, the Liens securing the Senior Secured
Obligations and the Junior Secured Obligations will attach to the proceeds of
the sale on the same basis of priority as the Liens securing such Obligations on
the assets being sold, in accordance with this Agreement.

(d) The Applicable Junior Collateral Agent and each Junior Secured Obligations
Secured Party agrees that it will not seek relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding with respect to Senior
Secured Obligations Collateral without the prior consent of the Applicable
Senior Collateral Agent.

(e) The Applicable Junior Collateral Agent and each Junior Secured Obligations
Secured Party hereby agrees that it will not object to and will not otherwise
contest (or support any other Person contesting): (i) any request by the
Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party for adequate protection or (ii) any objection by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party to any motion,
relief, action or proceeding based on the Applicable Senior Collateral Agent or
any Senior Secured Obligations Secured Party claiming a lack of adequate
protection. Notwithstanding the foregoing, in any Insolvency or Liquidation
Proceeding, (x) if the Senior Secured Obligations Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral in
connection with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of the Bankruptcy Code or any similar law, then the Applicable
Junior Collateral Agent may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, so long as, with respect to the
Senior Secured Obligations Collateral, such Lien is subordinated to the Liens
securing the Senior Secured

 

23



--------------------------------------------------------------------------------

Obligations and such DIP Financing (and all obligations relating thereto), on
the same basis as the other Liens securing Junior Secured Obligations on the
Senior Secured Obligations Collateral are subordinated to the Liens on Senior
Secured Obligations Collateral securing the Senior Secured Obligations under
this Agreement and (y) in the event the Applicable Junior Collateral Agent seeks
or requests adequate protection and such adequate protection is granted in the
form of additional collateral, then the Applicable Junior Collateral Agent and
the Junior Secured Obligations Secured Parties hereby agree that the Senior
Secured Obligations Secured Parties shall also be granted a Lien on such
additional collateral as security for the Senior Secured Obligations and any
such DIP Financing and that any Lien on such additional collateral that
constitutes Senior Secured Obligations Collateral securing the Junior Secured
Obligations shall be subordinated to the Liens on such collateral securing the
Senior Secured Obligations and any such DIP Financing (and all obligations
relating thereto) and any other Liens on Senior Secured Obligations Collateral
granted to the holders of Senior Secured Obligations as adequate protection on
the same basis as the Liens securing Junior Secured Obligations are so
subordinated to the Liens securing the Senior Secured Obligations under this
Agreement.

(f) The Applicable Junior Collateral Agent and each Junior Secured Obligations
Secured Party hereby agrees that (i) it will not oppose or seek to challenge any
claim by the Applicable Senior Collateral Agent or any Senior Secured
Obligations Secured Party for allowance of Senior Secured Obligations consisting
of post-petition interest, fees or expenses to the extent of the value of the
Applicable Senior Collateral Agent’s Lien on the Senior Secured Obligations
Collateral, without regard to the existence of the Lien of the Junior Secured
Obligations Secured Parties on the Senior Secured Obligations Collateral, and
(ii) until the Discharge of Senior Secured Obligations has occurred, the
Applicable Junior Collateral Agent, on behalf of itself and the Junior Secured
Obligations Secured Parties, will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code senior to or on a parity with the Liens on
Senior Secured Obligations Collateral securing the Senior Secured Obligations
for costs or expenses of preserving or disposing of any Collateral.

(g) The Applicable First-Lien Agent, on behalf of the First-Lien Secured
Parties, and the ABL Facility Collateral Agent, on behalf of the ABL Facility
Secured Parties, acknowledge and intend that the grants of Liens pursuant to the
First-Lien Security Documents, on the one hand, and the ABL Facility Security
Documents, on the other hand, constitute separate and distinct grants of Liens,
and because of, among other things, their differing rights in the Collateral,
the First-Priority Lien Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any Plan of Reorganization
proposed or confirmed (or approved) in an Insolvency or Liquidation Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Facility Secured
Parties and the First-Lien Secured Parties in respect of any Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Facility Secured Parties and the First-Lien
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of ABL Obligations and First-Priority
Lien Obligations against the Grantors (with the effect being that, to the extent
that the aggregate value of the ABL Priority Collateral or the Notes Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties for whom such Collateral is Junior Secured Obligations
Collateral), the ABL Facility Secured Parties or the First-Lien Secured Parties,
respectively, shall be entitled to receive, in addition to

 

24



--------------------------------------------------------------------------------

amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, fees or
expenses that are available from the Senior Secured Obligations Collateral for
each of the ABL Facility Secured Parties and the First-Lien Secured Parties,
respectively, before any distribution is made in respect of the Junior Claims
with respect to such Collateral, with the holder of such Junior Claims hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries).

SECTION 2.07 Reinstatement. In the event that any of the Senior Secured
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Senior Secured Obligations shall again have been paid in
full in cash.

SECTION 2.08 Entry Upon Premises by the ABL Facility Collateral Agent.

(a) If the ABL Facility Collateral Agent takes any enforcement action with
respect to the ABL Priority Collateral, the First-Lien Secured Parties (i) shall
cooperate with the ABL Facility Collateral Agent (at the sole cost and expense
of the ABL Facility Collateral Agent and subject to the condition that the
First-Lien Secured Parties shall have no obligation or duty to take any action
or refrain from taking any action that could reasonably be expected to result in
the incurrence of any liability or damage to the First-Lien Secured Parties) in
its efforts to enforce its security interest in the ABL Priority Collateral and
to finish any work-in-process and assemble the ABL Priority Collateral,
(ii) shall not take or direct any Collateral Agent to take any action designed
or intended to hinder or restrict in any respect the ABL Facility Collateral
Agent from enforcing its security interest in the ABL Priority Collateral or
from finishing any work-in-process or assembling the ABL Priority Collateral,
and (iii) shall permit and direct the Applicable First-Lien Agent and each
Senior First-Priority Collateral Agent to permit the ABL Facility Collateral
Agent, and their respective employees, agents, advisers and representatives, at
the sole cost and expense of the ABL Facility Secured Parties and upon
reasonable advance notice, to enter upon and use the Notes Priority Collateral
(including (x) equipment, processors, computers and other machinery related to
the storage or processing of records, documents or files and (y) intellectual
property) for a period not to exceed 180 days after the taking of such
enforcement action, for purposes of (A) assembling and storing the ABL Priority
Collateral and completing the processing of and turning into finished goods of
any ABL Priority Collateral consisting of work-in-process, (B) selling any or
all of the ABL Priority Collateral located on such Notes Priority Collateral,
whether in bulk, in lots or to customers in the ordinary course of business or
otherwise, (C) removing any or all of the ABL Priority Collateral located on
such Notes Priority Collateral, or (D) taking reasonable actions to protect,
secure and otherwise enforce the rights of the ABL Facility Secured Parties and
the ABL Facility Collateral Agent in and to the ABL Priority Collateral;
provided, however, that nothing contained in this Agreement shall restrict the
rights of a Senior First-Priority Collateral Agent (acting on the instructions
of the applicable First-Lien Secured Parties) from selling, assigning or
otherwise transferring any Notes Priority Collateral prior to the expiration of
such 180-day period if the purchaser, assignee

 

25



--------------------------------------------------------------------------------

or transferee thereof agrees to be bound by the provisions of this Section. If
any stay or other order prohibiting the exercise of remedies with respect to the
ABL Priority Collateral has been entered by a court of competent jurisdiction,
such 180-day period shall be tolled during the pendency of any such stay or
other order. If the ABL Facility Collateral Agent conducts a public auction or
private sale of the ABL Priority Collateral at any of the real property included
within the Notes Priority Collateral, the ABL Facility Collateral Agent shall
use reasonable efforts to hold such auction or sale in a manner which would not
unduly disrupt any Senior First-Priority Collateral Agent’s use of such real
property for the benefit of the First-Lien Secured Parties.

(b) During the period of actual occupation, use or control by the ABL Facility
Secured Parties or their agents or representatives (including the ABL Facility
Collateral Agent to the extent acting on behalf of such parties) of any Notes
Priority Collateral, the ABL Facility Secured Parties shall be obligated to
repair at their expense any physical damage to such Notes Priority Collateral or
other assets or property resulting from such occupancy, use or control, and to
leave such Notes Priority Collateral or other assets or property in
substantially the same condition as it was at the commencement of such
occupancy, use or control, ordinary wear and tear excepted. Notwithstanding the
foregoing, in no event shall the ABL Facility Secured Parties have any liability
to the First-Lien Secured Parties pursuant to this Section as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Notes Priority Collateral existing prior to the date of the
exercise by the ABL Facility Secured Parties of their rights under this Section
and the ABL Facility Secured Parties shall have no duty or liability to maintain
the Notes Priority Collateral in a condition or manner better than that in which
it was maintained prior to the use thereof by the ABL Facility Secured Parties,
or for any diminution in the value of the Notes Priority Collateral that results
solely from ordinary wear and tear resulting from the use of the Notes Priority
Collateral by the ABL Facility Secured Parties in the manner and for the time
periods specified under this Section 2.08. Without limiting the rights granted
in this paragraph, the ABL Facility Secured Parties shall cooperate with the
Applicable First-Lien Agent (at the sole cost and expense of the Applicable
First-Lien Agent and subject to the condition that the ABL Facility Secured
Parties shall have no obligation or duty to take any action or refrain from
taking any action that could reasonably be expected to result in the incurrence
of any liability or damage to the ABL Facility Secured Parties) in connection
with any efforts made by it to cause the Notes Priority Collateral to be sold.

(c) In addition, the First-Lien Secured Parties and their respective Senior
Representatives hereby grant to the ABL Facility Collateral Agent and the ABL
Facility Secured Parties a non-exclusive worldwide license or right to use, to
the maximum extent permitted by applicable law and to the extent of their
interest therein, exercisable without payment of royalty or other compensation,
any of the Notes Priority Collateral consisting of intellectual property in
connection with the liquidation, collection, disposition or other realization
upon the ABL Priority Collateral pursuant to any enforcement action by the ABL
Facility Collateral Agent and the ABL Facility Secured Parties.

SECTION 2.09 Insurance. Unless and until the ABL Obligations have been
Discharged, as between the ABL Facility Collateral Agent, on the one hand, and
the Applicable First-Lien Agent, on the other hand, only the ABL Facility
Collateral Agent will have the right (subject to the rights of the Grantors
under the ABL Facility Documents and the First-Priority Lien Obligations
Documents) to adjust or settle any insurance policy or claim covering or

 

26



--------------------------------------------------------------------------------

constituting ABL Priority Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the ABL Priority Collateral. Unless and until the First-Priority Lien
Obligations have been Discharged, as between the ABL Facility Collateral Agent,
on the one hand, and the Applicable First-Lien Agent, on the other hand, only
the Applicable First-Lien Agent will have the right (subject to the rights of
the Grantors under the ABL Facility Documents and the First-Priority Lien
Obligations Documents) to adjust or settle any insurance policy covering or
constituting Notes Priority Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding solely
affecting the Notes Priority Collateral. To the extent that an insured loss
covers or constitutes ABL Priority Collateral and Notes Priority Collateral,
then the ABL Facility Collateral Agent and the Applicable First-Lien Agent will
work jointly and in good faith to collect, adjust or settle (subject to the
rights of the Grantors under the ABL Facility Documents and the First-Priority
Lien Obligations Documents) under the relevant insurance policy.

SECTION 2.10 Refinancings. Each of the ABL Obligations and the First-Priority
Lien Obligations and the agreements or indentures governing them may be
Refinanced, in each case without notice to, or the consent (except to the extent
a consent is otherwise required to permit the Refinancing transaction under any
ABL Facility Document or any First-Priority Lien Obligations Document) of, any
ABL Facility Secured Party or any First-Lien Secured Party, all without
affecting the priorities provided for herein or the other provisions hereof;
provided, however, that the holders of any such Refinancing indebtedness (or an
authorized agent or trustee on their behalf) bind themselves in writing (to the
extent they are not already so bound) to the terms of this Agreement pursuant to
such Refinancing documents or agreements (including amendments or supplements to
this Agreement) as each Applicable Senior Collateral Agent, shall reasonably
request and in form and substance reasonably acceptable to such Applicable
Senior Collateral Agent. In connection with any Refinancing contemplated by this
Section 2.10, this Agreement may be amended at the request and sole expense of
the U.S. Borrower, and without the consent (except to the extent a consent is
otherwise required to permit such Refinancing transaction under any ABL Facility
Document or any First-Priority Lien Obligations Document) of any Representative,
(a) to add parties (or any authorized agent or trustee therefor) providing any
such Refinancing, (b) to confirm that such Refinancing indebtedness in respect
of any First-Priority Lien Obligations shall have the same rights and priorities
in respect of any Notes Priority Collateral as the indebtedness being Refinanced
and (c) to confirm that such Refinancing indebtedness in respect of any ABL
Obligations shall have the same rights and priorities in respect of any ABL
Priority Collateral as the indebtedness being Refinanced, all on the terms
provided for herein immediately prior to such Refinancing. Any such additional
party and each Applicable Senior Collateral Agent shall be entitled to rely on
the determination of officers of the U.S. Borrower that such modifications do
not violate the ABL Facility Documents or the First-Priority Lien Obligations
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the U.S.
Borrower has complied with its undertakings in any such document or this
Agreement.

SECTION 2.11 Amendments to Security Documents.

(a) Each of the First-Priority Lien Obligations Representatives and other
First-Lien Secured Parties agrees that, without the prior written consent of the
ABL Facility

 

27



--------------------------------------------------------------------------------

Collateral Agent, no First-Lien Security Document to which such First-Priority
Lien Obligations Representative or First-Lien Secured Party is party may be
amended, supplemented or otherwise modified or entered into to the extent such
amendment, supplement or modification or the terms of any new First-Lien
Security Document would be prohibited by or inconsistent with any of the terms
of this Agreement.

(b) Each of the ABL Facility Collateral Agent and other ABL Facility Secured
Parties agrees that, without the prior written consent of the Applicable
First-Lien Agent and each Senior First-Priority Collateral Agent, no ABL
Facility Security Document to which the ABL Facility Collateral Agent or ABL
Facility Secured Parties are party may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification or the terms of any new ABL Facility Security Document would be
prohibited by or inconsistent with any of the terms of this Agreement.

(c) In the event that any Senior Collateral Agent or Senior Secured Obligations
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the Senior Secured Obligations Collateral Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, such Senior Secured Obligations Collateral
Document or changing in any manner the rights of such Senior Collateral Agent,
such Senior Secured Obligations Secured Parties, the U.S. Borrower or any other
Grantor thereunder (including the release of any Liens in the applicable Senior
Secured Obligations Collateral), then such amendment, waiver or consent shall
apply automatically to any comparable provision of each Comparable Junior
Priority Collateral Document without the consent of any Junior Collateral Agent
or any Junior Lien Obligations Secured Party and without any action by any
Junior Collateral Agent, any Junior Lien Obligations Secured Party, the U.S.
Borrower or any other Grantor; provided, however, that (A) such amendment,
waiver or consent does not materially adversely affect the rights of the
applicable Junior Lien Obligations Secured Parties or the interests of the
applicable Junior Lien Obligations Secured Parties in the applicable Junior Lien
Obligations Collateral and not the Senior Collateral Agent or the Senior Secured
Obligations Secured Parties, as the case may be, that have a security interest
in the affected collateral in a like or similar manner, and (B) written notice
of such amendment, waiver or consent shall have been given by the U.S. Borrower
to the Applicable Junior Collateral Agent.

SECTION 2.12 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) Each Possessory Collateral Agent agrees to hold the Possessory Collateral
that is in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each Secured Party
and any assignee solely for the purpose of perfecting the security interest
granted in such Possessory Collateral pursuant to the ABL Facility Security
Documents or the First-Lien Security Documents, subject to the terms and
conditions of this Section 2.12. To the extent any Possessory Collateral is
possessed by or is under the control of a Collateral Agent (either directly or
through its agents or bailees) other than the Applicable Possessory Collateral
Agent, such Collateral Agent shall deliver such Possessory Collateral to (or
shall cause such Possessory Collateral to be delivered to) the Applicable
Possessory Collateral Agent and shall take all actions reasonably requested in
writing by the Applicable Possessory Collateral Agent to cause the Applicable
Possessory Collateral Agent to

 

28



--------------------------------------------------------------------------------

have possession or control of same. Pending such delivery to the Applicable
Possessory Collateral Agent, each other Collateral Agent agrees to hold any
Possessory Collateral as gratuitous bailee for the benefit of each other Secured
Party and any assignee, solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable ABL Facility Security Documents or First-Lien Security Documents, in
each case subject to the terms and conditions of this Section 2.12.

(b) Each Possessory Collateral Agent further agrees to hold the Possessory
Collateral that is part of the Collateral in its possession or control (or in
the possession or control of its agents or bailees) as gratuitous bailee for the
Intercreditor Agent (as defined in the Junior Lien Intercreditor Agreements) and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral pursuant to the Second Priority Collateral
Agreements, subject to the terms and conditions of this Agreement.

(c) The duties or responsibilities of each Possessory Collateral Agent and each
other Collateral Agent under this Section 2.12 shall be limited solely to
holding the Possessory Collateral as gratuitous bailee for the benefit of
(x) each Secured Party for purposes of perfecting the security interest held by
the Secured Parties therein and (y) the Intercreditor Agent and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral pursuant to the Second Priority Collateral Agreements.

(d) Upon the Discharge of all First-Priority Lien Obligations, each Senior
First-Priority Collateral Agent shall deliver to the ABL Facility Collateral
Agent, to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the ABL Facility Collateral Agent to obtain
control of such Possessory Collateral) or as a court of competent jurisdiction
may otherwise direct. The U.S. Borrower shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify the
Possessory Collateral Agent for loss or damage suffered by the Possessory
Collateral Agent as a result of such transfer except for loss or damage suffered
by the Possessory Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith. No Senior First-Priority Collateral Agent shall
be obligated to follow instructions from the ABL Facility Collateral Agent in
contravention of this Agreement.

(e) Upon the Discharge of all ABL Obligations, the ABL Facility Collateral Agent
shall deliver to the Applicable First-Lien Agent, to the extent that it is
legally permitted to do so, the remaining Possessory Collateral (if any) held by
it, together with any necessary endorsements (or otherwise allow the Applicable
First-Lien Agent to obtain control of such Possessory Collateral) or as a court
of competent jurisdiction may otherwise direct. The U.S. Borrower shall take
such further action as is required to effectuate the transfer contemplated
hereby and shall indemnify the Possessory Collateral Agent for loss or damage
suffered by the Possessory Collateral Agent as a result of such transfer except
for loss or damage suffered by the Possessory Collateral Agent as a result of
its own willful misconduct, gross negligence or bad faith. The ABL Facility
Collateral Agent shall not be obligated to follow instructions from any Senior
First-Priority Collateral Agent in contravention of this Agreement.

 

29



--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may
request that such information be furnished to it in writing by the other
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that, if a Representative shall
fail or refuse reasonably promptly to provide the requested information, the
requesting Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the U.S. Borrower. Each
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the U.S. Borrower or any of its
subsidiaries, any Secured Party or any other Person as a result of such
determination.

ARTICLE IV

Consent of Grantors

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the ABL Facility Security Documents and the First-Lien
Security Documents will in no way be diminished or otherwise affected by such
provisions or arrangements (except as expressly provided herein, including under
Section 2.05 and Section 6.11).

ARTICLE V

Representations and Warranties

SECTION 5.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the ABL Facility), (ii) will not violate any applicable law or regulation or any
order of any governmental authority or any credit agreement, agreement or other
instrument binding upon such party which could reasonably be expected to have
such a Material Adverse Effect and (iii) will not violate the charter, by-laws
or other organizational documents of such party.

SECTION 5.02 Representations and Warranties of Each Representative. Each
Collateral Agent and Representative represents and warrants to the other parties
hereto that it is authorized under the ABL Facility or the applicable
First-Priority Obligations Documents, as applicable, to enter into this
Agreement.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

SECTION 6.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the ABL Facility Collateral Agent, to it at JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Rd., 3/Ops 2, Newark, DE 19713, Attention: Investment
Bank Loan Operations, Evan Zacharias, Telephone: 302-634-1405, Telecopier:
302-634-1417, E-mail: evan.zacharias@jpmorgan.com;

(b) if to the Applicable First-Lien Agent, to it at Wilmington Trust, National
Association, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402,
Attention: Corporate Capital Markets – Momentive Administrator, Telephone:
612-217-5632, Telecopier: (612) 217-5651, E-mail:
jschweiger@wilmingtontrust.com;

(c) if to the First-Lien Collateral Agent, to it at Wilmington Trust, National
Association, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402,
Attention: Corporate Capital Markets – Momentive Administrator, Telephone:
612-217-5632, Telecopier: (612) 217-5651, E-mail:
jschweiger@wilmingtontrust.com;

(d) if to any Other First-Priority Lien Obligations Collateral Agent or Other
First-Priority Lien Obligations Representative, to it at the address set forth
in the applicable Joinder Agreement;

(e) if to the U.S. Borrower, to it at Momentive Specialty Chemicals Inc., 180
East Broad Street, Columbus, Ohio 43215, Attention: William H. Carter, Chief
Financial Officer, Telephone: 614-225-2066, Telecopier: 614-225-7299, E-mail:
bill.carter@momentive.com;

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New
York, NY 10019, Attention: Gregory A. Ezring, Telephone: 212-373-3458,
Telecopier: 212 492-0458, E-mail: gezring@paulweiss.com; and

(f) if to any other Grantor, to it in care of the U.S. Borrower as provided in
clause (e) above.

 

31



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the U.S. Borrower shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a Business Day) and on the next Business Day
thereafter (in all other cases) if delivered by hand or overnight courier
service or sent by telecopy or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 6.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 6.01. As agreed to in writing among the U.S.
Borrower, the ABL Facility Collateral Agent, the Applicable First-Lien Agent,
the First-Lien Collateral Agent and each Other First-Priority Lien Obligations
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

SECTION 6.02 Waivers; Amendment.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Subject to Section 2.03, to the last sentence of Section 2.10 hereof and to
Section 6.15 hereof, neither this Agreement nor any provision hereof may be
terminated, waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by each Representative, each Collateral Agent
and the U.S. Borrower. Notwithstanding anything to the contrary, this Agreement
may be amended from time to time at the request of the U.S. Borrower, at the
U.S. Borrower’s expense and without the consent of any Representative, any
Collateral Agent, any ABL Facility Secured Party or any First-Lien Secured Party
to (i) add other parties holding other ABL Obligations (or any agent or trustee
therefor) and Other First-Priority Lien Obligations (or any agent or trustee
therefor) in each case to the extent such indebtedness is not prohibited by the
ABL Facility Documents or the First-Priority Lien Obligations Documents, (ii) in
the case of other ABL Obligations, (A) establish that the Lien on the Notes
Priority Collateral securing such other ABL Obligations shall be junior and
subordinate in all respects to all Liens on the Notes Priority Collateral
securing any First-Priority Lien Obligations and shall share in the benefits of
the Notes Priority Collateral equally and ratably with all Liens on the Notes
Priority Collateral securing any other ABL Obligations (subject to the terms of
the ABL Facility Documents), (B) establish that the Lien on the ABL Priority
Collateral securing such other ABL Obligations shall be superior in all respects
to all Liens on the ABL Priority Collateral securing any First-Priority Lien
Obligations and shall share

 

32



--------------------------------------------------------------------------------

in the benefits of the ABL Priority Collateral equally and ratably with all
Liens on the ABL Priority Collateral securing any other ABL Obligations (subject
to the terms of the ABL Facility Documents), and (C) provide to the holders of
such other ABL Obligations (or any agent or trustee thereof) the comparable
rights and benefits (including any improved rights and benefits that have been
consented to by the Applicable Senior Collateral Agent) as are provided to the
holders of ABL Obligations under this Agreement, and (iii) in the case of Other
First-Priority Lien Obligations, (A) establish that the Lien on the Notes
Priority Collateral securing such Other First-Priority Lien Obligations shall be
superior in all respects to all Liens on the Notes Priority Collateral securing
any ABL Obligations and shall share in the benefits of the Notes Priority
Collateral equally and ratably with all Liens on the Notes Priority Collateral
securing any other First-Priority Lien Obligations (subject to the terms of the
First-Priority Lien Obligations Documents), (B) establish that the Lien on the
ABL Priority Collateral securing such Other First-Priority Lien Obligations
shall be junior and subordinate in all respects to all Liens on the ABL Priority
Collateral securing any ABL Obligations and shall share in the benefits of the
ABL Priority Collateral equally and ratably with all Liens on the ABL Priority
Collateral securing any other First-Priority Lien Obligations (subject to the
terms of the First-Priority Lien Obligations Documents), and (C) provide to the
holders of such Other First-Priority Lien Obligations (or any agent or trustee
thereof) the comparable rights and benefits (including any improved rights and
benefits that have been consented to by the Applicable Senior Collateral Agent)
as are provided to the holders of then-existing First-Priority Lien Obligations
under this Agreement, in each case so long as such modifications do not
expressly violate the provisions of the ABL Facility Documents or the
First-Priority Lien Obligations Documents. Any such additional party and each
Applicable Senior Collateral Agent shall be entitled to rely on the
determination of officers of the U.S. Borrower that such modifications do not
violate the ABL Facility Documents or the First-Priority Lien Obligations
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the U.S.
Borrower has complied with its undertakings in any such document or this
Agreement.

SECTION 6.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other ABL Facility Secured Parties and the other
First-Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement.

SECTION 6.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 6.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 6.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to

 

33



--------------------------------------------------------------------------------

the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 6.07 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and any claim, controversy or dispute arising under or
related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 6.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

34



--------------------------------------------------------------------------------

SECTION 6.09 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 6.10 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the ABL Facility
Documents and/or any of the First-Priority Lien Obligations Documents, the
provisions of this Agreement shall control.

SECTION 6.11 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Facility Secured Parties and the First-Lien Secured Parties in
relation to one another. None of the U.S. Borrower, any other Grantor or any
other creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Section 2.05, 2.06, 2.10, 2.11, Article V or Article VI) is intended
to or will amend, waive or otherwise modify the provisions of the ABL Facility
or any First-Priority Lien Obligations Documents), and none of the U.S. Borrower
or any other Grantor may rely on the terms hereof (other than Sections 2.05,
2.06, 2.10, 2.11, Article V and Article VI). Nothing in this Agreement is
intended to or shall impair the obligations of the U.S. Borrower or any other
Grantor, which are absolute and unconditional, to pay the Obligations as and
when the same shall become due and payable in accordance with their terms.
Notwithstanding anything to the contrary herein or in any ABL Facility Document
or any First-Priority Lien Obligations Document, the Grantors shall not be
required to act or refrain from acting (a) pursuant to this Agreement or any
First-Priority Lien Obligations Document with respect to any ABL Priority
Collateral in any manner that would cause a default under any ABL Facility
Document, or (b) pursuant to this Agreement or any ABL Facility Document with
respect to any Notes Priority Collateral in any manner that would cause a
default under any First-Priority Lien Obligations Document.

SECTION 6.12 Agent Capacities. Except as expressly set forth herein, none of the
ABL Facility Collateral Agent, the Applicable First-Lien Agent, the First-Lien
Collateral Agent, the Other First-Priority Lien Obligations Representatives or
the Other First-Priority Lien Obligations Collateral Agents shall have (i) any
duties or obligations in respect of any of the Collateral, all of such duties
and obligations, if any, being subject to and governed by the ABL Facility
Documents and the First-Priority Lien Obligations Documents, as the case may be,
or (ii) any liability or responsibility for the actions or omissions of any
other Secured Party or for any other Secured Party’s compliance with (or failure
to comply with) the terms of this Agreement. None of the ABL Facility Collateral
Agent, the Applicable First-Lien Agent, the First-Lien Collateral Agent, the
Other First-Priority Lien Obligations Representatives or the Other
First-Priority Lien Obligations Collateral Agents shall have individual
liability to any Person if it shall mistakenly pay over or distribute to any
Secured Party (or Grantor) any amounts in violation of the terms of this
Agreement, so long as such Person is acting in good faith and without gross
negligence or willful misconduct.

 

35



--------------------------------------------------------------------------------

SECTION 6.13 Applicable First-Lien Agent and First-Lien Collateral Agent. Each
of the Applicable First-Lien Agent and the First-Lien Collateral Agent is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the First-Lien Intercreditor Agreement and
the First-Lien Security Documents. Neither the Applicable First-Lien Agent nor
the First-Lien Collateral Agent shall have duties or obligations under or
pursuant to this Agreement other than such duties or expressly set forth in this
Agreement as duties on its part to be performed or observed. In entering into
this Agreement, or in taking (or forbearing from) any action under or pursuant
to this Agreement, each of the Applicable First-Lien Agent and the First-Lien
Collateral Agent shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the First-Lien
Intercreditor Agreement and the First-Lien Security Documents, as applicable.

SECTION 6.14 Supplements. Upon the execution by any subsidiary of the U.S.
Borrower of a supplement hereto in form and substance satisfactory to the
Collateral Agents, such subsidiary shall be a party to this Agreement and shall
be bound by the provisions hereof to the same extent as the U.S. Borrower and
each Grantor are so bound.

SECTION 6.15 Joinder Requirements. The U.S. Borrower may designate additional
obligations as Other First-Priority Lien Obligations or other ABL Obligations
only if (x) the incurrence of such obligations is permitted under each of the
ABL Facility, any existing First-Priority Lien Obligations Document, the
First-Lien Intercreditor Agreement, as applicable, and this Agreement and
(y) the U.S. Borrower shall have delivered an officer’s certificate to each
Collateral Agent certifying to same. If so permitted, the U.S. Borrower shall
(i) notify each Representative in writing of such designation and (ii) cause
(1) the applicable Other First-Priority Lien Obligations Representative and/or
the applicable Other First-Priority Lien Obligations Collateral Agent or (2) the
additional collateral agent for the new ABL Obligations, as applicable, to
execute and deliver to each other Representative, a Joinder Agreement
substantially in the form of Exhibit A or Exhibit B, as applicable, hereto and
the respective joinder agreements to the First-Lien Intercreditor Agreement and
the Junior Lien Intercreditor Agreements, as applicable.

SECTION 6.16 Junior Lien Intercreditor Agreement. The ABL Facility Collateral
Agent, the First-Lien Collateral Agent, the Applicable First-Lien Agent, each
Other First-Priority Lien Obligations Representative and each Other
First-Priority Lien Obligations Collateral Agent hereby appoint the ABL Facility
Collateral Agent to act as “Intercreditor Agent” on their behalf pursuant to the
Junior Lien Intercreditor Agreements (the “Intercreditor Agent”). The
Intercreditor Agent, solely in such capacity under the Junior Lien Intercreditor
Agreement, shall take direction from (i) the ABL Facility Collateral Agent, with
respect to the ABL Priority Collateral, and (ii) the Applicable First-Lien
Agent, with respect to the Notes Priority Collateral. The ABL Facility
Collateral Agent, the Applicable First-Lien Agent and each Senior First-Priority
Collateral Agent shall enter into a joinder to each Junior Lien Intercreditor
Agreement as of the date hereof to appoint the Intercreditor Agent and to
reflect certain other agreements relating thereto.

 

36



--------------------------------------------------------------------------------

SECTION 6.17 Other Junior Intercreditor Agreements.

In addition, in the event that the U.S. Borrower or any subsidiary incurs any
obligations secured by a lien on any Collateral that is junior to the
First-Priority Lien Obligations or the ABL Obligations, then the ABL Facility
Collateral Agent, the First-Lien Collateral Agent, the Applicable First-Lien
Agent, any such Other First-Priority Lien Obligations Representative and/or any
Other First-Priority Lien Obligations Collateral Agent shall enter into a
joinder to a Junior Lien Intercreditor Agreement or another intercreditor
agreement with the agent or trustee for the secured parties with respect to such
secured obligation to reflect the relative lien priorities of such parties with
respect to the Collateral and governing the relative rights, benefits and
privileges as among such parties in respect of the Collateral, including as to
application of proceeds of the Collateral, voting rights, control of the
Collateral and waivers with respect to the Collateral, in each case so long as
such secured obligations are permitted under, and the terms of such
intercreditor agreement do not violate or conflict with, the provisions of this
Agreement or the other ABL Facility Documents or First-Priority Lien Obligations
Documents, as the case may be; provided that the terms and conditions of any
such intercreditor agreement shall not be materially less favorable to the
holders of the obligations secured by senior Liens on such Collateral, taken as
a whole, than the corresponding provisions of the Junior Lien Intercreditor
Agreements. For the avoidance of doubt, any such intercreditor agreement that
contains provisions substantially similar, taken as a whole, to those set forth
in the Junior Lien Intercreditor Agreements with respect to Liens over the
Collateral securing the ABL Obligations and the First-Priority Lien Obligations,
but contains other provisions in relation to Liens over the Collateral ranking
junior to those securing the ABL Obligations and the First-Priority Lien
Obligations, shall be deemed to comply with the requirement set forth in the
proviso to the immediately preceding sentence. Each party hereto agrees that the
ABL Facility Secured Parties (as among themselves) and the First-Lien Secured
Parties (as among themselves) may each enter into intercreditor agreements (or
similar arrangements) with the Applicable Senior Collateral Agent governing the
rights, benefits and privileges as among the ABL Facility Secured Parties or the
First-Lien Secured Parties, as the case may be, in respect of the Collateral,
this Agreement and the applicable Senior Secured Obligations Collateral
Documents, as the case may be, including as to the application of proceeds of
the Collateral, voting rights, control of the Collateral and waivers with
respect to the Collateral, in each case so long as the terms thereof do not
violate or conflict with the provisions of this Agreement or the other
applicable Senior Secured Obligations Collateral Documents, as the case may be.
If any such intercreditor agreement (or similar arrangement) is entered into,
the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other ABL Facility
Document or First-Priority Lien Obligations Document, and the provisions of this
Agreement and the other ABL Facility Documents and First-Priority Lien
Obligations Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement)).

[Remainder of this page intentionally left blank; signatures follow.]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as ABL Facility Collateral Agent By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Applicable First-Lien Agent By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as First-Lien Collateral Agent By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS INC. By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Senior Vice President-Finance and
Treasurer BORDEN CHEMICAL FOUNDRY, LLC By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer MOMENTIVE
INTERNATIONAL INC. By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer MOMENTIVE
SPECIALTY CHEMICALS INVESTMENTS INC. By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer HEXION U.S.
FINANCE CORP. By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

HSC CAPITAL CORPORATION By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer LAWTER
INTERNATIONAL INC. By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer OILFIELD
TECHNOLOGY GROUP, INC. By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer MOMENTIVE CI
HOLDING COMPANY (CHINA) LLC By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer NL COOP
HOLDINGS LLC By:  

/s/ George F. Knight

  Name:   George F. Knight   Title:   Vice President and Treasurer

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

(Other First-Priority Lien Obligations)

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [            ] [    ],
[            ], is among [            ] (the “New Representative”), as an Other
First-Priority Lien Obligations Representative, [[            ] (the “New
Collateral Agent”), as an Other First-Priority Lien Obligations Collateral
Agent,]1 JPMORGAN CHASE BANK, N.A., as ABL Facility Collateral Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Applicable First-Lien Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as First-Lien Collateral Agent, and MOMENTIVE SPECIALTY
CHEMICALS INC. (on behalf of itself and its Subsidiaries).

This Agreement is supplemental to that certain ABL Intercreditor Agreement,
dated as of March 28, 2013 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Representative [and the New Collateral
Agent]) referred to above. This Agreement has been entered into to record the
accession of the New Representative as Other First-Priority Lien Obligations
Representative under the Intercreditor Agreement[, to record the accession of
the New Collateral Agent as an Other First-Priority Lien Obligations Collateral
Agent under the Intercreditor Agreement] and to evidence the authority granted
by the New Representative to the First-Lien Applicable Agent and the First-Lien
Collateral Agent to act on behalf of the New Representative under the
Intercreditor Agreement.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Representative agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an Other First-Priority Lien Obligations Representative as if it had originally
been party to the Intercreditor Agreement as an Other First-Priority Lien
Obligations Representative.

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Intercreditor Agreement
as an Other First-Priority Lien Obligations Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an Other First-Priority
Lien Obligations Collateral Agent.]

 

1  To be included if applicable.



--------------------------------------------------------------------------------

SECTION 2.03 The New Representative agrees that the First-Lien Applicable Agent
and the First-Lien Collateral Agent shall have the authority to act on behalf of
the New Representative under the Intercreditor Agreement, and each of the
First-Lien Applicable Agent and the First-Lien Collateral Agent accepts such
authority.

SECTION 2.04 The New Representative [and the New Collateral Agent] [confirms]
[confirm] that [its] [their] address details for notices pursuant to the
Intercreditor Agreement are as follows: [            ].

SECTION 2.05 Each party to this Agreement (other than the New Representative
[and the New Collateral Agent]) confirms the acceptance of the New
Representative [and the New Collateral Agent] as an Other First-Priority Lien
Obligations Representative [and an Other First-Priority Lien Obligations
Collateral Agent, respectively,] for purposes of the Intercreditor Agreement.

SECTION 2.06 [            ] is acting in its capacity as Other First-Priority
Lien Obligations Representative [and [            ] is acting in its capacity as
Other First-Priority Lien Obligations Collateral Agent] solely for the Secured
Parties under [            ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or any other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

(ABL Obligations)

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [            ] [    ],
[            ], is among [            ], as an ABL Facility Collateral Agent
(the “New Collateral Agent”), JPMORGAN CHASE BANK, N.A., as ABL Facility
Collateral Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as Applicable
First-Lien Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as First-Lien
Collateral Agent, and MOMENTIVE SPECIALTY CHEMICALS INC. (on behalf of itself
and its Subsidiaries).

This Agreement is supplemental to that certain ABL Intercreditor Agreement,
dated as of March 28, 2013 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above. This
Agreement has been entered into to record the accession of the New Collateral
Agent as ABL Facility Collateral Agent under the Intercreditor Agreement.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an ABL Facility Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an ABL Facility Collateral Agent.

SECTION 2.02 The New Collateral Agent confirms that its address details for
notices pursuant to the Intercreditor Agreement are as follows: [            ].

SECTION 2.03 Each party to this Agreement (other than the New Collateral Agent)
confirms the acceptance of the New Collateral Agent as an ABL Facility
Collateral Agent for purposes of the Intercreditor Agreement.

SECTION 2.04 [            ] is acting in its capacity as ABL Facility Collateral
Agent solely for the Secured Parties under [            ].



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or any other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]

 

2